 
 
IV 
108th CONGRESS
2d Session
H. RES. 840 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Pitts (for himself, Mr. Sam Johnson of Texas, Mr. Gilchrest, Mr. Bishop of Georgia, Mr. Alexander, Mr. Issa, Mr. Goode, Mr. Wilson of South Carolina, Mr. Butterfield, Mr. Jones of North Carolina, Mr. Wolf, Mr. Osborne, Mr. Kolbe, Mr. Deal of Georgia, Mr. Gary G. Miller of California, Mr. Bachus, Mr. Cunningham, Mr. Frost, Mr. Lipinski, Mr. Marshall, and Mr. Pearce) submitted the following resolution; which was referred to the Committee on Veterans’ Affairs
 
RESOLUTION 
Honoring the members of the United States Armed Forces who served in the Vietnam War, and expressing the appreciation of the House of Representatives for the service and sacrifice of all veterans of the Vietnam era. 
 
Whereas the United States entered the Vietnam War to prevent the spread of communism throughout Southeast Asia and specifically to prevent the fall of the Republic of Vietnam (South Vietnam) to a communist government; 
Whereas from 1961 to 1975, the Armed Forces of the United States and the Army of the Republic of Vietnam fought against the communist forces of the Democratic Republic of Vietnam (North Vietnam) and the National Liberation Front (the Viet Cong); 
Whereas during the period beginning on August 5, 1964, and ending on January 27, 1973, an estimated 8,744,000 Americans served in the Armed Forces, of whom 3,403,000 served in Southeast Asia, including 2,594,000 who served in the Republic of Vietnam; 
Whereas 58,209 members of the Armed Forces died in Southeast Asia during the period beginning on November 1, 1955 (the commencement date of the Vietnam Military Assistance Advisory Group) and ending on May 15, 1975 (the day the last American servicemember left Southeast Asia); 
Whereas of the 725 servicemembers known to have been captured by enemy forces in Southeast Asia between 1961 and 1973, 661 were returned to United States military control and 64 died while prisoners of war; 
Whereas 1,853 Americans who served in Southeast Asia during the Vietnam era remain unaccounted for; 
Whereas the Vietnam War was a divisive issue among the people of the United States; 
Whereas veterans of the Vietnam War and the Vietnam era served the Nation honorably; 
Whereas many members of the United States Armed Forces who served during the Vietnam era, despite their honorable service, were unfortunately accused of committing war crimes and atrocities; and 
Whereas upon returning to the United States, many veterans of the Vietnam era were met with hostility from sectors of the American public and were not properly thanked for their service and sacrifice: Now, therefore, be it 
 
That the House of Representatives— 
(1) honors the members of the United States Armed Forces who served in the Vietnam War; 
(2)expresses its appreciation for the service and sacrifice of all veterans who served in the Armed Forces during the Vietnam era; and 
(3)calls upon the people of the United States to recognize and remember that the Nation owes a debt of gratitude to all veterans of the Armed Forces who have served honorably in the defense of freedom. 
 
